                                                                              KS
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 1 of 21


                                                                                          Jul 29, 2021

                            UNITED STATES DISTRICT COURT
                            SO U TH ER N DISTRIC T O F FLO R ID A
                         21-20407-CR-ALTMAN/REID
                          C aseN o.
                                      18U.S.C.j1349
                                      18U.S.C.j1347
                                      18U.S.C.j982(a)(7)
  UN ITED STA TES O F A M ER ICA

  VS.

  LISV ET A LVA R EZ R O DR IG U EZ,
  FA USTO P.CA STILLO ,
  ANDRES DELGADO,
  R O BERT O BAR B O N ,
  A LBE RT O M M W IN EZ,
  LA ZA R O LA ZA ,
  W M UTER ENRIQUE M ACIAS,and
  NELSO N R O D RIG UEZ,JR .

                D efendants.
                                        /

                                         IN D ICTM ENT

        The Grand Jury chargesthat:

                                 G EN ER AL ALLE G ATIO N S

        Atalltim esrelevanttotllisIndictment:

                                     C om m ercialInsurance

               A rcher W estern Construction,A ssurant,Sim ply H ealthcare and other com panies

 offered Administrative Services Only (çW SO'') insurance plans to their employees. These
 employerscontractedwiththeinsurancecompanyBlueCrossBlueShield(IGBCBS'')tohandlethe
 billing,d aim s handling,and claim s paym entw ith respectto claim s subm itted on behalf oftheir
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 2 of 21




  employees.TheseASO insuranceplansreim btlrsedBCBS forthem oney BCBS paid outforhealth

  benefitsfortheirrespective em ployees.

                 BCBS and theA SO insurance plansm anaged by BCBS w ere health care benefit

  programs,asdefmedinTitle18,United StatesCode,Section24(b).
                 BCBS oftenm adepaymentsdirectly tophysicians,m edicalclii cs,orotherhealth

  care providers,ratherthan to the beneficiary who received the health care benefits,items,and

  selwices. This occurred when the provider accepted assignm entofthe rightto paym entfrom the

  beneficiary.

                 To obtain paym entfortreatm entorselwicesprovided to a beneficiary,physicians,

  m edical clinics,and other health care providers had to submit item ized claim forms to the

  beneficiary's comm ercial insurance plan. The claim form s were typically subm itted

  electronically via the internet.The claim form required certain im portantinform ation,including'
                                                                                                  .

  (a)thebeneficiary'snameand Hea1thInsuranceClaim Numberorotheridentificationnumber;
  (b)adescription ofthehealth carebenefit,item,orservicethatwasprovided orsuppliedtothe
  beneficiary;(c)thebilling codesforthebenefit,item,orselwice;(d)the dateupon which the
  benefit,item,orservice wasprovided orsupplied to thebeneficiary;and (e)thennmeofthe
  referring physician orotherhealth careprovider,aswellasa unique identifying nllm ber,lcnown

  eitherastheUniquePhysician Identification Number(çGUPlN'')orNationalProviderIdentifier
  (ç1lç1l7I'')
                 W hen a providersubm itted a claim fol'm to a private insurance plan,the provider

  certified thatthe contents ofthe fonn w ere trtze,correct,and com plete,and thatthe fol'm was

  prepared in compliance with the applicable laws and regulationsconcerning the subm ission of

  health care claim s. The provider also certified thatthe services being billed were m edically
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 3 of 21




  necessary and werein factprovided asbilled.

                             The D efendants and R elated Entities

                Quality ProfessionalHealthcare Cop .Clouality Professional'')was a Florida
  cop oration, located at 5040 NW 7th Street, Suite 632, M iami, Florida 33126. Quality
  Professional was a m edical clinic that purportedly provided com mercial private insuzance

  beneficiarieswith variousm edicaltreatm entsand services.

                Zion M edicalCorp lnc.(tçzion M edical'')was aFlorida corporation located at
  1150 N W 72nd Avenue, Suite //700#M iam i,Florida 33126.Zion M edicalw as a m edicalclinic

  that purportedly provided com m ercial private insurance beneficiades with various m edical

  treatm entsand services.

                RenewalW ellnessCenterlnc.(çûlkenewal'')wasaFloridacorporation located at
  815 N W 57th A venue, Suite //3058 7M inmi,Florida 33126.Renewalwas a medicalclinic that

 pup ortedly provided com m ercial private insurance beneficiaries with various treatm ents and
                                                                 .




  services.

                DefendantLISVET ALVAREZ RODRIGUEZ was a residentofM iami-Dade

  CountyandanownerofQualityProfessional.
                DefendantFAU STO P.CASTILLO was a resident ofM iami-Dade County,an

  ownerofQualityProfessional,andalicensedmedicaldoctor.
                DefendantANDRES DELGADO wasa residentofM iam i-Dade County and an

  ow ner ofRenew al.

                DefendantROBERTO BARBON wasaresidentofM iami-DadeCounty and was

  an ownerofZion.

         14.    D efendantALB ERT O M AR TIN EZ w as a residentofM iam i-D ade County.
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 4 of 21




         15.    DefendantLAZARO LAZA wasaresidentofM iami-D adeCounty.

         16. DefendantW ALTER ENRIQUE M ACIAS wasaresidentofBroward Cotmty.
         17.    DefendantNELSON RODRIGUEZ JR.w asaresidentofM iami-Dade County.

                                          CO U N T 1
                  Conspiracy to C om m itH eaIth C are Fraud and W ire Fraud
                                        (18U.S.C.j1349)
                The GeneralAllegationssection ofthisIndictm entisre-alleged and incorporated

  by referenceasiff'ully setforth herein.

                From at least as early as in or around D ecem ber 2016, the exact date being

  unknow n to the G rand Jury,and continuing through in or around October 2020,in M inm i-D ade

  County,in theSouthern DistrictofFlorida,and elsewhere,thedefendants,

                              LISVET A LV AR EZ R O DR IG U EZ,
                                  FA IJST O P.CA STILLO ,
                                   AN D RE S D ELG A D O ,
                                   ROBERTO BARBO N ,
                                  A LBER TO M A R TIN EZ,
                                      LA zu o LAz A ,
                              W ALTER ENRIQUE M ACIAS,and
                                  N ELSO N R O DR IG UEZ JR .

  did knowingly and willfully,thatis,with the intentto furtherthe objects ofthe conspiracy,
  combine,conspire,confederate and agreewith each otherand othersknown and 'lnknown to the

  Grand Jury,to com m itoffenses againstthe U nited States,thatis:

          a.   to knowingly and willfully execute a schem e and artifice to degaud ahealth care

 benefitprogrnm affecting commerce,asdefined in Title 18,United StatesCode,Section 24(b),
 thatis,B CB S and A SO inslzranceplansm anaged by B CB S,and to obtain,by m eans ofm aterially

  false and fraudulentpretenses,representations,and prom ises,m oney and property ow ned by,and

  tmderthecustody andcontrolof,saidhealth carebenefitprogrnm s,in cozmection withthedelivery

  ofandpaym entforhealth carebenefks,item s,and services,inviolation ofTitle 18,United States
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 5 of 21




  Code,Section 1347.
                   ,and

         b. to lcnowingly and with theintentto defraud,deviseand intend to deviseaschem eand

  artificeto defraud and to obtain m oney and property by m eansofm aterially false and fraudulent

  pretenses,representations,and prom ises,know ing the pretenses,representations,and prom ises

  were false and fraudulentwhen m ade,and forthepurpose ofexecuting the schem e and artifice,

  did know ingly transm itand cause to betransm itted by m eansofw ire com m llnication in interstate

  commerce,certain writings,signs,signals,pictures,and sounds,in violation ofTitle 18,Urlited

  States Code,Section 1343.

                               PUR PO SE O F TH E C ON SPIR AC Y

                 ltwasthe purpose ofthe conspiracy forthedefendants and theirco-conspirators

  to tmlawfully emich themselves by,among other things: (a) submitting and causing the
  submission offalse and fraudulentclaimsto health care benefitprograms;(b)concealing the
  submission offalse and fraudulentclaimsto health carebenefitprograms;(c)concealing the
  receiptofthe fraud proceeds;and (d)diverting the fraud proceedsfortheirpersonaluse and
  benefit,and the use and benefitofothers,and to furtherthe fraud.

                        M ANNER AND M EAN S O F THE CONSPIM CY
         The m nnner and m eans by which the defendants and their co-conspirators soughtto

  accomplishtheobjectsandpurposeoftheconspiracy included,among others,thefollowing:
                 LISV ET A LVA R EZ R O D NJG U EZ, FAU STO P. CA STILL O , AN D RE S

  DELGAD O,ROBERTO BARBON,ALBERTO M ARTINEA LAZARO LAZA,W ALTER
  ENRIQUE M ACIAS,andNELSON RODRIGUEZ JR.paidandcausedtobepaidkickbacks
  to beneficiarieswith BCBS and ASO insuranceplansmanagedby BCBS in exchangeforallowing

  QualityProfessional,Zion MedicalandRenewaltobillformedicalbenefits,items,and services
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 6 of 21




  thatw ere notm edically necessary, not eligible for reim bursem ent, and not received by the

  beneficiaries.

         5.        LISV ET A LV AR EZ R O DR IG U EZ, FA U ST O P. CA STV L O , AN DR E S

  DE LG AD O ,R O BE RT O BAR RO N ,A LBE RT O M AR TIN EZ,LA ZA R O LA ZA ,W A LTER

  ENRIQUE M ACIAS, and NELSON RODRIGUEZ JR. submitted and caused Quality
  Professional, Zion M edical and Renewal to subm it, via interstate wire com munications,

  approxim ately $5,947,638 in claims for reimbursem ent to BCBS and A SO insurance plans
  m anaged by BCBS. These claim sfalsely and fraudulently represented thatvarioushealth care

  benefits,item s,and serviceswere medically necessary,legitim ately prescribed by a dodor,and

  had been provided to instzrance beneficiaries of BCBS and ASO insurance plans m anaged by

  BCBSbyQualityProfessional,ZionM edicalandRenewal.
         6.        As aresultofsuch false and fraudulentclaim s,BCBS and ASO insurance plans

  managed by BCBS made paymentsto Quality Professional,Zion M edicaland Renewalin the
  approximateam ountof$2,027,434.
                   LISVET ALVAREZ RODRIGUEZ, FAUSTO P. CASTILLO, ANDRES

  DELGADO,ROBERTO BARBON,ALBERTO M ARTINEA LAZARO LAZA,W ALTER
  ENRIQUE M ACIAS,andNELSON RODRIGUEZ JR.,and othersused theproceedsofthe
  health caregaud and wirefraudfortheirpersonaluseandbenefk,and tof'urtherthefraud.

          A11in violation ofTitle 18,United StatesCode,Section 1349.

                                           CO U N TS 2-17
                                        H eaIth Care Fraud
                                         (18U.S.C.j1347)
                   The GeneralAllegationssection ofthislndictm entisre-alleged and incorporated

  by referenceasiff'
                   ully setforth herein.
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 7 of 21




                From at least as early as in or around December 2016,the exact date being

  llnknown to the Grand Jury,and continuing through in oraround October2020,in M inm i-Dade

  County,in the Southern DistrictofFlorida,and elsewhere,thedefendants,

                              LISVET A LV AR EZ R O DY G U EZ,
                                  FA U ST O P.C A STILLO ,
                                   A No RE s D ELG A D O ,
                                   R O BER TO BA R BO N ,
                                  AL BER TO NG R TIN EZ,
                                      LAZA R O LA z A ,
                              W ALTER ENY QUE m CIAS,and
                                  N ELSO N R O D W G UEZ 1R .,

  in corm ection w ith the delivet'y ofand paym entforhealth care benefits,item s,and services,did

  knowingly andwillfully execute,andattempttoexecute,aschem eand artificeto defraud ahealth

  care benefit progrnm affecting com m erce, as defined in Title 18,U nited States Code,Section

  24(b),thatis,BCBS and ASO instlranceplansmanaged by BCBS,andto obtain,by meansof
  materially false and fraudulent pretenses,representations,and prom ises,m oney and property

  owned by,and tm derthe custody and controlof said health care benefitprogram s.

                               Purpose ofthe Schem e and A rtifice

                lt was a purpose of the schem e and artifice for the defendants and their

  accomplieestounlawfully emichthemselvesby,among otherthings:(a)submittingandcausing
 thesubmission offalseandfraudulentclaimstoahealth carebenefitprogram;(b)concealingthe
  submission offalseand fraudulentclaimsto ahealth carebenefitprogram;(c)concealing the
  receiptofthe fraud proceeds;and (d)dive/ing the f'
                                                   raud proceedsfortheirpersonaluse and
  benefit,and the use and benefitofothers,and to furtherthe fraud.

                                    The Schem e and A rtifice

         The allegations contained in paragraphs 4 through 7 ofthe M arm er and M eans section of

  Count 1 ofthisIndictm entarerealleged and incop orated by reference asthough fully setforth
         Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 8 of 21




               herein as a descdption ofthe schem e and artifice.

                                                 A cts in Execution or A ttem pted Execution ofthe Schem e and A rtifice

                                   On oraboutthe dates specified asto each countbelow ,in M inm i-Dade Cotmty,in the

               Southern DistrictofFlorida,and elsewhere,the defendants,asspecified in each cotmtbelow,in

               connection with the delivery of and paymentfor health care benefits,items,and services,did

               knowingly and w illfully execute,and attem ptto execute,the above-described schem e and artifice

               to defraud ahealth carebenefitprogrnm affecting com merce,assetforth below :
'                      '' ' z   . ..            .     .   :-       '     .' ' .                   . '' ;         .   ' .  é.  '                                ''              '   '        ' '       ''   '         '         ' . '
                   .                                                                                                                                       .                . . o.                               .
    C..,ùht.
      (j
::-'':, : ,.
             . .b
                ' o#tendahtls).                                                       -: B8néti i .
                                                                                                   iâr   y   'y. Cl inis ï
                                                                                                                         '  Xppro:.').        ,                .                  ,bék
                                                                                                                                                                                                  .

                                                                                                                                                                                     -kitiijClàiletlj,..
                                                                                                                                                                                      .                t.
                  :                                            ' .
                                                                       ;':.:.'';-.-ï .:è'.
                                                                                         :   )aT,.-, . ...7'7 7 J                 ,t
                                                                                                                                    '
                                                                                                                                    -.F'..:
                                                                                                                                          ''
                                                                                                                                           ,
                                                                                                                                           ;g'
                                                                                                                                             ':'' :l
                                                                                                                                                   jq)jj
                                                                                                                                                       lg
                                                                                                                                                        ii
                                                                                                                                                        .;42
                                                                                                                                                           r-
                           .(' '.              r!.â                                                                           '                                         -    '    .
    - z:' - .''                .. '7,..
                                          z
                                              u.   ! .- ;     ,.            ... .             .
                                                                                                  -
                                                                                                         .       ''y.
                                                                                                                    i   .. .. . .  '
                                                                                                                                                                (-..-
                                                                                                                                                                   'ï..(
                                                                                                                                                                       ;!
                                                                                                                                                                        yk.
                                                                                                                                                                          j
                                                                                                                                                                          kp)j
                                                                                                                                                                             g)
                                                                                                                                                                              jp
                                                                                                                                                                               l
                                                                                                                                                                               -j
                                                                                                                                                                                g-
                                                                                                                                                                                 l)'
                                                                                                                                                                                   !
                                                                                                                                                                                   jji..
                                                                                                                                                                                       q
                                                                                                                                                                                       ,
                                                                                                                                                                                       g
                                                                                                                                                                                       i$'
                                                                                                                                                                                         g
                                                                                                                                                                                         ,
                                                                                                                                                                                         .
                                                                                                                                                                                         jl
                                                                                                                                                                                          )(
                                                                                                                                                                                          'j-
                                                                                                                                                                                            g
                                                                                                                                                                                            .
                                                                                                                                                                                            4(
                                                                                                                                                                                             )4
                                                                                                                                                                                              pj
                                                                                                                                                                                               ,rjjk
                                                                                                                                                                                                   1j
                                                                                                                                                                                                    r..
                                                                                                                                                                                                      ,
                                                                                                                                                                                                      '. y.:.
                                                                                                                                                                                                         .
                                                                                                                                                                                                         ?
                                              .)... l. .:                                                               .. .j)(. ., ,, :(
                                                                                  '                                                                          ..
' .                       ,.                            k. . . .4L
                                                                 . .:.        ,
                                                                                              - ..:
                                                                                                  .           ).                              .:.. ..ry ...'.' a;-             - . .' , .         . . . .
  ,  '', (         ' ?            y., ,,. .             :                             .
                                                                                                       . y. . ,.. .          .
                                                                                                                                         .
                                                                                                                                          . .     .  cj yjm..               éj  gjjutetjycj qjl xupbé:  y
         .   . .
              ; - . .: ..        ,.:' .
                                      . r).q-. :. z      .                        .
                                                                                          '
                                                                                                       . ;t... ..':,,).. . -
                                                                                                  ., ..y                   ;:..(.:
                                                                                                                           .                    ,.;t: ;
                                                                                                                                                      :,-               ., J,;,
                                                                                                                                                                              .
                                                                                                                                                                             . - .., - . .
                                                                                                                                                                                           . .                                          .
' '
    1.. ,;-
                                                         ,
                                                                                          ,
                                                                                                               L. ,. , ) 'h,
                                                                                                                                         - : ........                   .                 ,          :)-.-.
                                                                                                                                                                                                     r
                                                                                                                                                                                                     .,.).-y
                                                                                                                                                                                                           ..:,,
                                                                                                                                                                                                               . .. .
                                                                                                                                                                                                                    -    .-,
                                                                                                                                                                                                                                       , .
    T ''':
         ' .:
            è
            y''  '.
                  !
                  ,'''y.
                       -
                       .
                       (-y:.u.,'.,.                                           .
     .
              .
             . .                           )t
                                            ,-.;,
                                                :.i
                                                  .
                                                  ,,
                                                   .-.,..  .
                                                               '
                                                                   .
                                                                                                  .. .        jL
                                                                                                               ,. .. .
                                                                                                                           . ',. ...:
                                                                                                                              .
                                                                                                                                    .'.(;
                                                                                                                                .: $.
                                                                                                                                       ,   . j
                                                                                                                                         .. . . '!ij; jj;
                                                                                                                                                        jj)lr
                                                                                                                                                        ,   j
                                                                                                                                                            -.
                                                                                                                                                             jy
                                                                                                                                                              gj
                                                                                                                                                               ig
                                                                                                                                                                jj
                                                                                                                                                                 k
                                                                                                                                                                 j.j
                                                                                                                                                                   lj
                                                                                                                                                                   .  -
                                                                                                                                                                      -,
                                                                                                                                                                    ..,   ;.,...?, q.:
                                                                                                                                                                          '                       . .r
                                                                                                                                                                                                  . .;.,,y.,., ,
                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                               . -,.-.-
                                                                                                                                                                                                                                y   . .
         2                      Fausto P.Castillo,                                                    J.M .D.                  Zion                   12/16/16                TherapeuticProcedure,1or
                               RobertoBarbon,and                                                                              M edical                                       m oreareas,each 15m inutes',
                               N elson RodriguezJr.                                                                                                                             therapeutic exercisesto
                                                                                                                                                                                  develop strength and
                                                                                                                                                                              endurance,rangeofm otion
                                                                                                                                                                                     and flexibility;
                                                                                                                                                                                                  $350.00
                                                                                                                                                                                          1-
                                                                                                                                                                                           110000572605078

         3                      Fausto P.Castillo,                                                           L.R.              Zion                   04/7/17                    Application ofam odality to
                               R oberto Barbon,and                                                                            M edical                                            1 Orm ore areas;electrical
                                       W alterEnrique                                                                                                                        stimulation (manual),each 15
                                                 M acias                                                                                                                                         m inutes;
                                                                                                                                                                                                  $350.00
                                                                                                                                                                                          1-110000593462040
         4                      FaustoP.Castillo,                                                        M .C.                 Zion                   04/15/17                   Application ofam odality to
                               Roberto Barbon,and                                                                             M edical                                            1Orm oreareas;contrast
                               Nelson RodriguezJr.                                                                                                                                baths,each 15m inutes;
                                                                                                                                                                                                  $350.00
                                                                                                                                                                                          1-
                                                                                                                                                                                           110000594912823
         5                             LisvetAlvarez                                                  D.D.J                   Quality                 07/08/17                   M anualTherapyteclmiques
                                Rodriguez,                                                                                    profess.                                                    (EG,
                             Fausto P.Castillo,                                                                                                                                  m obilization/m anipulation,
                            RobertoBarbon,and                                                                                                                                    m anuallym phaticdrainage,
                                   W alterEnrique                                                                                                                                manualtraction)1ormore
                                                M acias                                                                                                                           regions,each 15 m inutes;
                                                                                                                                                                                                  $150.00

                                                                                                                                   8
    Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 9 of 21




Coph! : bè
         yfend.énttj) ;                        .   Bénqlipiary       .         ,
                                                                                   U 'hnic
                                                                                   .
                                                                                              .
                                                                                                    J'yApprox?        Serviqès'Ulpimeda;
 '...
    .. y   .
               '.
                     ;.(. ..
                           .
                            ,
                                      .
                                        ., ,
                                      .- .
                                                   :, .y k...)
                                                             .
                                                             : ,
                                                               ,
                                                                 .   . ..
                                                                         .     .
                                                                               ,
                                                                                   ',
                                                                                      jjjn.v..
                                                                                      .
                                                                                          y         ,?
                                                                                                     . .yj
                                                                                                         j ir
                                                                                                            jy ..,
                                                                                                                 .
                                                                                                                 .
                                                                                                                  .. .zypgrjjx;xmy
                                                                                                                      .   .      s jmj . .
                                                                                                                                         r,,  .   .

     .
                                          '
                                                           .
                                                               '
                                                                                          ,
                                                                                          M            (x jm         (juipyedj.clalm N um bqr
                                                                                                                                 .

,
    ;
    'k                .$J
                        ,1
                         ,p
                          . ' '. -
                                 .k
                                  /):
                                    '                   .;'),.' .
                                                               -
                                                                               .
                                                                             ,..      :-,.. ). '
                                                                                               -.   (
                                                                                                    ..$ubbli'
                                                                                                            qvd       ,'
                                                                                                                       ,
                                                                                                                       .:
                                                                                                                        ',.
                                                                                                                          7... ,. ,'...-.- -.'
                                                                                                                                             ..'
                                                                                                                                               .'-..'.
                                                                                                                                                     '
                                                                                                                          1110000610901185

    6                 LisvetAlvarez                    W .M .                  Quality                11/03/17       M anualTherapytechniques,
                    Rodriguez,                                                profess.                                        (EO,
                 FaustoP.Castillo,                                                                                   mobilization/m aniptllation,
                Roberto Barbon,and                                                                                   m anuallymphaticdrainage,
                      W alterEnrique                                                                                  manualtraction)1ormore
                           M acias                                                                                    regions,each 15 m inutes;
                                                                                                                               $300.00
                                                                                                                          1-110000632348453

    7            FaustoP.Castillo,                      N.R.                   Zion                   12/01/17       Application ofam odality to
               Roberto Barbon,and                                             M edical                                1 Orm ore areas;contrast
               N elson Rodriguez Jr.,                                                                                 baths,each 15 m inutes;
                                                                                                                               $350.00
                                                                                                                          1110000637506854

    8                 LisvetAlvarez                    C.W .                   Quality               03/10/18         Therapeuticprocedtlre,1or
                      Rodriguez,                                              Profess.                               m ore areas,each 15 m inutes;
                  Fausto P.Castillo,                                                                                    therapeutic exercisesto
                A ndresD elgado,and                                                                                       develop strength and
                  A lberto M artinez                                                                                  endurance,range ofm otion
                                                                                                                       and flexibility;$300.00
                                                                                                                          1110000656933594

    9                 LisvetAlvarez                    A.M .                   Quality               03/12/18        Applicationofamodalityto
                        Rodriguez,                                            profess.                               One orm ore areas;electrical
                     FaustoP.Castillo,                                                                               stimulation (manual),each 15
                AndresDelgado,and                                                                                         m inutes;$150.00
                     A lberto M artinez                                                                                   1110000657039677

    10             LisvetAlvarez                        A.G.                 Renewal                 09/24/18        Application ofam odality to
                Rodriguez,Fausto P.                                                                                   1 orm ore areas;eleckical
                    Castillo,andAndres                                                                               stimulation (manual),each 15
                          Delgado                                                                                         m inutes;$300.00
                                                                                                                          1110000695533335

    11                LisvetAlvarez                     H.L.                   Quality                10/14/18       Applicationofamodalityto
                        R odriguez,                                           profess.                               1 Orm ore areas,ultrasound,
                     Fausto P.Castillo,                                                                               each 15m inutes;$150.00
                A ndres D elgado,and                                                                                      1-
                                                                                                                           110000699819956
                  A lberto M artinez


                                                                                          9
          Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 10 of 21



'
 .
.''
      c'èim t'... bèfendaptts), ','Beheft#)i
       ,.
                             '
                          .,:.             .iàr
                                            ''
                                             '.   y
                                               '''.
                                                  /''
                                              'K' ''     ' '.             .:           .
                                                                                     ' ..
                                                                                             ' . ,' '
                                                                                             .
                                                                                                  ''
                                                                                                           y. .            .'.   cléim' pd; ,,
                                                                                              t tihic ., . Ahpo x. 'C, .'servicès.
                                                                                                                             'K. '
                                                                                                                                 .AK.   .       ,               .,
                                                                                                                                                                                      x
                                                                                                                                                                                              ..
      :                          2   '                                      '''. '                     '     '
                                                                                                                           Daté             t'.. Appr6x.Alopnt ' .
                         .                                      .     .   . ..               r.            ..                       .                            -.. -..         .a                .
:
                 ,           ) '
                             -
                                         .                                .t
                                                                                                   '
                                                                                                  ..               '
                                                                                                                       ,   Cl/im            .Ch im ed;Clgi- Num bqr
                              'i'                               .-             :
                                                                               -                                                                    -                                     ' '
                                                                                                                                                                                                   . '          -
                              ..             .. .... .      .
                                                                .          -. ..     ..- .           l
                                                                                                     ii
                                                                                                      ;
                                                                                                      k4;
                                                                                                        4t
                                                                                                         1i
                                                                                                          :
                                                                                                          ,,
                                                                                                           )
                                                                                                           (1
                                                                                                            (
                                                                                                            -
                                                                                                            ,
                                                                                                            .'
                                                                                                             tjï
                                                                                                             - i
                                                                                                               li
                                                                                                             . .1t
                                                                                                                 r
                                                                                                                 d(
                                                                                                                  ,i
                                                                                                                   l
                                                                                                                   j
                                                                                                                   l. :       ,
                                                                                                                               :
                                                                                                                                     -.t.     ,;-L
                                                                                                                                                ..
                                                                                                                                                        - . .
                                                                                                                                                          .                  .   .        .
                                                                                                                                                                                              ..
                                                                                                                                                                                                       ..   .


            12          LisvetAlvarez                                     L.L                Renewal 11/12/18          Application ofam odality to
                         Rodriguez,                                                                                    1ormore areas;ultrasound,
                      Fausto P.Castillo,                                                                                                                each 15m inutes;$150.00
                     AndresDelgado,and                                                                                                                          1-110000705540941
                        Lazaro Laza

            13          LisvetAlvarez                                 M .R.                  Renewal                   02/04/19                      Application ofam odality to
                         Rodriguez,                                                                                                                   1 orm ore areas;electrical
                      FaustoP.Castillo,                                                                                                         stimulation(manual),each 15
                      AndresDelgado,                                                                                                                             m inutes;$300.00
                     and A lberto M artinez                                                                                                                     1-110000721471464

            14          LisvetAlvarez                                M .M .M                 Renewal                   02/11/19                      Application to am odali'ty to
                         Rodriguez,                                                                                                                   1ormore areas;elecG cal
                      FaustoP.Castillo,                                                                                                         stimulation(manual),each 15
                     AndresDelgado,and                                                                                                                           m inutes;$300.00
                      A lbet'to M artinez                                                                                                                       1-110000722939560


            15          LisvetAlvarez                                 E.M .                   Quality                  04/44/19                         M anualtherapytechniques
                         Rodriguez,                                                          profess.                                                             (EG,
                      FaustoP.Castillo,                                                                                                             mobilization/m nnipulation,
                      and Lazaro Laza                                                                                                               m anuallym phatic drainage,
                                                                                                                                                        manualtraction)1ormore
                                                                                                                                                        regions,each 15 m inutes;
                                                                                                                                                                           $300.00
                                                                                                                                                                1110000734020971

            16          LisvetAlvarez                                 C.P.C                   Quality                  05/03/19                      Professionalservicesforthe
                         Rodriguez,                                                          profess.                                           Superd sion ofpreparation and
                      Fausto P.C astillo,                                                                                                          provision ofantigens for
                      and Lazaro Laza                                                                                                            allergen forim m tm otherapy;
                                                                                                                                                  single orm ultiple antigens
                                                                                                                                                     (Specificmlmberofdosesl;
                                                                                                                                                                           $2,300.00
                                                                                                                                                                1110000740152030

            17          LisvetAlvarez                                  Y.T.                   Quality                  05/03/19                      Application ofamodalityto
                         Rodriguez,                                                          profess.                                                    1 Orm ore areas;electric
                      FaustoP.Castillo,                                                                                                         stimulation(manual),each 15
                       and Lazaro Laza                                                                                                                           minutes;$150.00
                                                                                                                                                                H 10000740152416


                                                                                                   l0
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 11 of 21




           In violation ofTitle 18,U nited States Code,Sections 1347 and 2.

                                  FO RFE ITU R E A LLEG A TIO N S
                                       (18U.S.C.j982(a)(7))
            1.     The allegationsofthisIndictm entare hereby re-alleged and by thisreferencefully

     incorporated herein forthepurposeofalleging forfeitureto the United Statesofcertain property

     in which the defendants,LISVET ALVAREZ RODRIGUEA FAUSTO P.CASTILLO,
     A N DR ES D ELG AD O ,R O BERT O BA R BO N ,A LBER TO M AR TINE Z,LA ZA R O LA ZA ,

     W ALTER ENRIQUE M ACIAS,andNELSON RODRIGUEZ JR.haveaninterest.
                  Upon conviction ofa violation ofTitle 18,Urlited StatesCode,Sections 1347 or

     1349,asalleged in thislndictm ent,thedefendantshallforfeitto the United Statesany property,

     realorpersonal,thatconstitm esorisderived,directly orindirectly,from grossproceedstraceable

     tothecommissionoftheoffense,pursuanttoTitle18,UnitedStatesCode,Section982(a)(7).
                  Thepropertysubjed toforfeitureasaresultoftheallegedoffensesindudes,butis
     notlim ited to,a sllm ofatleast$2,027,434.18 in U .S.currency,which representsthe amountof
 .
     proceedstraceabletotheallegedoffensesandmaybesoughtasaforfeituremoneyjudgment.
                  lfanyoftheproperty subjecttoforfeiture,asaresttltofany actoromissionofthe
     defendant,

                  (a)    cannotbelocatedupontheexerciseofduediligence'
                                                                     ,
                  (b)    hasbeentransferredorsoldto,ordepositedwith athirdparty;
                  (c)    hasbeenplacedbeyondthejurisdictionoftheCourt;
                  (d)    hasbeensubstantially diminishedinvalue;or
                  (e)    hasbeencommingledwith otherpropertywhich cannotbesubdivided
                         withoutdiftk ulty;
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 12 of 21




  theUnited Statesshallbeentitled to forfeimre ofsubstitm eproperty undertheprovisionsofTitle

  21,UnitedStatesCode,Section 8534.
                                  19.
        Al1ptlrsuanttoTitle18,UnitedStatesCode,Section982(a)(7),andtheproceduressetforth
  in Title 21,United States Code,Section 853,as incorporated by Title 18,Urlited States Code,

  Section 982(b)(1).
                                                  A TRU E BILL



                                                   O    P    SO '




  JU   AN TON IO ON        Z
  A CTW G U N ITED ST TES ATTORN EY



  LINDSEYLAZOP             jFRIEDMAN
  A SSISTAN T > 1 D .S.
                      TATES A TTO RN EY
                       .
  Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 13 of 21
                                            UM TED STATESDISTRICT Co URT
                                            SO UTHERN DISTRICT O FFL ORIDA

 UN ITED STATESOF AG RICA                               CM E N O.
   V.
     LISVET ALVAREZ RODRIG UEZ,
     etaI,                                              CERT IFICAT E O F TR IAL ATTOR NEY*
                                                        Superseding Caselnformation:
                               Defendants/
    CourtDivision:tselectone)                           Newdefendantts) I--IYes I
                                                                                --INo
    1-
     Z Miami F-1KeyWest H FTL                           Numberofnewdefendants
    N WPB N FTP                                         Totalnumberofcotmts
        1.1havecarefully considered theallegationsoftheindictm ent,thenum berofdefendants,thenum berofproh ble
          witnessesand thelegalcom plexitiesoftheIndictment/lnformation attachedhereto.
        2.1am awarethattheinform ation supplied onthisstatem entwillberelied uponbytheJudgesofthisCourtin
          settingtheircalendarsandscheduling crim inaltrialsunderthem andateoftheSpeedyTrialAct,
          Title28 U.S.C.Section 3161.
        3.Interpreter:(YesorNo)Yes
           Listlanguageand/ordialect Spanish
        4.Thiscasewilltake7.00* daysforthepartiestotry.
        5.Pleasecheck appropriatecategory andtypeofoffense listedbelow :
             (Checkonlyone)                           (Checkonlyone)
         1 0to5days               (71                 Petty             (71
         11 6to10days            Iuz                  Minor             EEI
         111 11to20days          I71                  Misdemeanor       EII
         IV 21to60days           (71                  Felony            Eq
                                                                         z
         V 61daysandover         E7I
        6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
           Ifyes:Judge                                  CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo) No
           lfyes:M agistrateCase No.
           Relatedm iscellaneousnum bers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
           lsthisapotentialdeathpenaltycase?(YesorNo) NO
        7. Doesthiscase originatefrom am atterpending intheCentralRegion oftheU .S.Attorney'sOfficepriorto
           August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
        8. Doesthiscat
                     se originatefrom am aûerpending intheN orthern RegionoftheU .S.Attorney'sOffice priorto
           August8,2014(Mag.JudgeShaniekM aynard?(YesorNo) No
        9. Doesthiscase originatefrom am atlerpending intheCentralRegion oftheU .S.Attorney'
                                                                                           sOfficepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No



                                                                    Lindsey Laz ouI Friedm an
                                                                    AssistantUnit   atesAttorney
                                                                    FLA BarNo.     091792
*penaltySheetts)attachd                                                                            lkEv 3/19/21
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 14 of 21




                            U N ITED STAT ES D ISTR ICT CO U R T
                            SO UTH ERN D ISTR ICT OF FLO R IDA

                                      PEN ALTY SH EET

  D efendant's N am e:     LISV ET AL V ARE Z R OD R IG UEZ

  C ase N o:

  Count#:1

  Conspiracy to Com m itH eé1th Care Fraud and W ire Fraud

  Title 18,United StatesCode,Section 1349

  *M ax.Penalty:20 years'lm prisonm ent

  Counts#:5,6,8-17

  H ealth Care Fraud

  Title 18,U nited States Code,Section 1347

  WM ax.Penalty: 10 years'Im prisonm entasto each count
  WR efers only to possible term ofincarceration,does notincludepossible fines,restitution,
  specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 15 of 21




                            UNITED STATES DISTRICT COURT
                            SO UTH ERN DISTW CT O F FLO R IDA

                                       PEN ALTY SH EET

  D efendant'sN am e:      FA U ST O P.CA STILL O

  C ase N o:

  Count#:1

  Conspizacy to Com m itH ea1th Care Fraud and W ire Fraud

  Title 18,U nited StatesCode,Section 1349

  *M ax.Penalty:20 years'Im prisonm ent

  Counts #:2-17

  H ealth Care Fraud

  Title 18,U zlited States Code,Section 1347

  *M ax.Penalty: 10 years'lm prisonm entasto each count
  *R efers only to possible term ofincarceration,does notinclude possible fines,restitution,
  specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 16 of 21




                           U NITED STATE S D ISTRIC T C O UR T
                           SO U TH ER N D ISTRIC T O F FLO R ID A

                                      PEN ALTY SH EET

  D efendant'sN am e:      AN D RE S D ELG A D O

  C ase N o:

  Count#:1

  Conspiracy to CommitHea1th CareFraud and W ireFraud

  Title 18,United StatesCode,Section 1349

  *M ax.Penalty:20 years'lm prisonm ent

  Counts#:8-14

  H ealth Care Fraud

  Title 18,U nited States Code,Section 1347

  *M ax.Penalty: 10 years'Im prisonm entasto each count
  WR efersonly to possible term ofincarceration,does notinclude possible fines,restitution,
  specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 17 of 21




                            UM TED STATES DISTRICT COURT
                            SO U TH ER N D ISTRIC T O F FL O R ID A

                                      PEN A LTY SH EET

  D efendant's N am e:     R O BER TO BA R BO N

  C ase N o:

  Cotm t#:1

  Conspiracy to Com m itH ea1th Care Fraud and W ire Fraud

  Title 18,U nited States Code,Section 1349

  *M ax.Penalty:20 years'Im prisonm ent

  Cotmts#:2-7

  Hea1th Care Fraud

  Title 18,United StatesCode,Section 1347

  *M ax.Penalty: 10 years'lm prisonm entasto each count
  *Refers only to possible term ofincarceration,does notinclude possible fines,restitution,
  specialassessm ents,parole term sror forfeituresthatm ay be applicable.
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 18 of 21




                            U NITED STA TES DISTR IC T C O UR T
                            SO U TH ER N DISTRIC T O F FLO R ID A

                                          PEN A LTY SH E ET

  D efendant'sN am e:      A LBER TO M AR TIN EZ

  C aseN o:                          .-                                               .-   --- -




  Cotm t#:1

  Conspiracy to Com m itH ealth Care Fraud and W ire Fraud

  Title 18,United States Code,Section 1349

  *M ax.Penalty:20 years'Im prisonm ent

  Cotmts#:8-9,11,13,14

  Hea1th Care Fraud

  Title 18,U nited States Code,Sed ion 1347

  *M ax.Penalty: 10 years'Im pdsonm entasto each count
  *R efers only to possible term ofincarceration,doesnotincludepossible fines,restitution,
  specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 19 of 21




                            UN ITED STA TES DISTR IC T CO UR T
                            SO U TH ER N D ISTR IC T O F FL O RID A

                                      PEN A LTY SH E ET

  D efendant's N am e:     LA ZA RO L AZA

  C ase N o:

  Cotmt#:1

  Conspiracy to Com m itH ealth Care Fraud and W ire Fraud

  Title 18,United States Code,Section 1349

  *M ax.Penalty:20years'lm prisonment

  Cotmts#:12,15-17

  H ealth Care Fraud

  Title 18,U nited States Code,Section 1347

  *M ax.Penalty: 10 years'Imprisonmentasto each colmt
  WR efersonly to possible term ofincarceration,doesnotinclude possible fines,restitution,
  specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 20 of 21




                           UN ITE D STA TES DISTR IC T CO U R T
                           SO U TH ER N D ISTR IC T O F FL O RID A

                                      PEN A LTY SH EET

  Defendant'sName:        W ALTER ENRIQUE M ACIAS
  C ase No:

  Collnt#:1

  Conspiracy to Com mitHealth CareFraud and W ireFraud

  Title 18,United States Code,Section 1349

  *M ax.Penalty:20years'Imprisonm ent

  Cotmts#:3,5-6

  H ea1th Care Fraud

  Title 18,U nited States Code,Section 1347

  *M ax.Penalty: 10years'Imprisonm entasto each colm t
  WR efers only to possible term ofincarceration,doesnotincludepossible fines,restitution,
  specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:21-cr-20407-RKA Document 3 Entered on FLSD Docket 08/02/2021 Page 21 of 21




                           U NITED STATE S D ISTR ICT C O UR T
                           SO UTH ERN DISTR ICT O F FLO R IDA

                                     PEN ALTY SH EET

  Defendant'sNam e:       NELSON RODRIGUEZ,JR.

  Case N o:

  Count#:1

  Conspiracy to CommitHea1th Care Fraud and W ireFraud

  Title 18,Urlited StatesCode,Section 1349

  *M ax.Penalty:20 years'lm prisonm ent

  Cotmts#:2,4,7

  H ealth CareFraud

  Title 18,U nited StatesCode,Section 1347

  *M ax.Penalty: 10 years'Im prisonm entas to each count
  WR efers only to possible term ofincarceration,does notinclude possible fines,restitution,
  specialassessm ents,parole term s,or forfeitures that m ay be applicable.
